
	

113 HR 4417 IH: To direct the Secretary of the Interior to conduct a special resources study to determine the suitability and feasibility of entering into public-private partnerships to operate federally owned golf courses in the District of Columbia, and for other purposes.
U.S. House of Representatives
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4417
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a special resources study to determine the
			 suitability and feasibility of entering into public-private partnerships
			 to operate federally owned golf courses in the District of Columbia, and
			 for other purposes.
	
	
		1.National park service study and report
			(a)Study Process and CompletionThe Secretary of the Interior, acting through the Director of the National Park Service, shall
			 conduct a special resources study to determine the suitability and
			 feasibility of entering into public-private partnerships with non-Federal
			 entities to operate East Potomac Golf Course, Langston Golf Course, and
			 Rock Creek Park Golf Course, located in the District of Columbia. The
			 Secretary shall conduct the study in accordance with section 8(c) of
			 Public Law 91–383 (16 U.S.C. 1a–5(c)).
			(b)ConsiderationsIn conducting the study pursuant to subsection (a), the Secretary shall assume that—
				(1)one of the three golf courses will be a world-class, tournament-quality public course, with playing
			 fees commensurate with such courses;
				(2)the other two golf courses shall be public courses of substantially similar quality to top-ranked
			 courses owned by cities, towns, counties, and States; and
				(3)the playing fees for the two courses referred to in paragraph (2) shall remain the same as they are
			 on the date of the enactment of this Act, but shall be indexed annually to
			 the Consumer Price Index as determined by the Bureau of Labor Statistics.
				(c)ReportNot later than 3 years after the date on which funds are made available to carry out this Act, the
			 Secretary shall submit to the Committee on Natural Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report containing—
				(1)the results of the study, including a determination of which golf course would be best suitable as
			 the world-class, tournament-quality public course referred to in
			 subsection (b)(1); and
				(2)any recommendations of the Secretary.
				
